DOCUMENTS UNDER SEAL
                    Case 3:19-cr-00603-WHA Document 19 Filed 11/20/19 Page 113ofminutes
                                                         TOTAL TIME (m ins):
                                                                                 1
M AGISTRATE JUDGE                           DEPUTY CLERK                              REPORTER/FTR
M INUTE ORDER                               Melinda K. Lock                           FTR 12:00-12:13
MAGISTRATE JUDGE                            DATE                                      NEW CASE          CASE NUMBER
SALLIE KIM                                  November 20, 2019                                           3:19-cr-00603-WHA-4
                                                       APPEARANCES
DEFENDANT                                    AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                      PD.     RET.
Hernan Padilla                                       Y         P       Jeffrey Bornstein                      APPT.
U.S. ATTORNEY                                INTERPRETER                            FIN. AFFT               COUNSEL APPT'D
Andrew Liao                                                                         SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER                 DEF ELIGIBLE FOR             PARTIAL PAYMENT
                             Jalei Kinder                              APPT'D COUNSEL               OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR              PRELIM HRG       MOTION           JUGM'T & SENTG                             STATUS
                                                                                                                TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT             BOND HEARING              IA REV PROB. or            OTHER
                                                                                     or S/R
       DETENTION HRG               ID / REMOV HRG          CHANGE PLEA               PROB. REVOC.               ATTY APPT
    held                                                                                                        HEARING
                                                      INITIAL APPEARANCE
        ADVISED                  ADVISED                  NAME AS CHARGED                  TRUE NAME:
        OF RIGHTS                OF CHARGES               IS TRUE NAME
                                                         ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON                READING W AIVED                W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                  SUBSTANCE
                                                           RELEASE
      RELEASED            ISSUED                      AMT OF SECURITY         SPECIAL NOTES                 PASSPORT
      ON O/R              APPEARANCE BOND             $ 25,000 p/r                                          SURRENDERED
                                                                                                            DATE: 11/21/2019
PROPERTY TO BE POSTED                            CORPORATE SECURITY                         REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                  DETAINED           RELEASED        DETENTION HEARING             REMANDED
      FOR             SERVICES                                                     AND FORMAL FINDINGS           TO CUSTODY
      DETENTION       REPORT                                                       W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                               PLEA
    CONSENT                      NOT GUILTY                   GUILTY                   GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                  CHANGE OF PLEA               PLEA AGREEMENT           OTHER:
    REPORT ORDERED                                            FILED
                                                         CONTINUANCE
TO:                               ATTY APPT                 BOND                     STATUS RE:
12/10/2019                        HEARING                   HEARING                  CONSENT                  TRIAL SET

AT:                               SUBMIT FINAN.               PRELIMINARY            CHANGE OF                67$786
                                  AFFIDAVIT                   HEARING                PLEA
2:00 PM                                                       BBBBBBBBBBBBB
BEFORE HON.                       DETENTION                   $55$,*1MENT            MOTIONS                  JUDGMENT &
                                  HEARING                                                                     SENTENCING
William Alsup
       TIME W AIVED               TIME EXCLUDABLE             IDENTITY /             PRETRIAL                 PROB/SUP REV.
                                  UNDER 18 § USC              REMOVAL                CONFERENCE               HEARING
                                  3161                        HEARING
                                                   ADDITIONAL PROCEEDINGS
Proffers regarding detention heard. Stipulation to exclude time signed in Court.


                                                                                            DOCUMENT NUMBER:
